                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

MELVIN WESLEY COOPER,                             *                 CASE NO: 20-10887-BPC
                                                  *
       DEBTOR.                                    *                 CHAPTER 13

DEBTOR’S RESPONSE TO CREDITOR’S MOTION TO ALLOW CLAIM NUMBER 5
                  AND OBJECTION TO DISCHARGE

       COMES NOW, the debtor, by and through the undersigned counsel, and request this

Honorable Court deny the Motion to Allow Claim Number 5 and Objection to Discharge (doc #: 27)

filed by Daniel P. and Eun S. Tubbs. In support thereof the debtor offers the following:

       1.      On July 2, 2020, Debtor filed for relief under Chapter 13 Bankruptcy.

       2.      On October 13, 2020, Creditor filed the Motion to Allow Claim Number 5 and

               Objection to Discharge (doc #: 27) and Proof of Claim #5-1.

       3.      The above-named creditor was properly served and advised of the claims bar date and

               failed to timely file a Proof of Claim.

       4.      Further, the creditor has failed to show any reason why this debt is non-

               dischargeable.

       5.      Therefore, the creditor’s Motion to Allow Claim Number 5 and Objection to

               Discharge is due to be denied.

       Wherefore, the debtor prays this Honorable Court denies the creditor’s Motion to Allow

Claim Number 5 and Objection to Discharge and for any further relief the debtors may be entitled.

       RESPECTFULLY SUBMITTED this 27th day of October, 2020.




                                                 1




  Case 20-10887       Doc 32     Filed 10/27/20 Entered 10/27/20 09:39:26           Desc Main
                                   Document     Page 1 of 2
                                                  BROCK & STOUT

                                                  /s/ Hugh Smith
                                                  Hugh Smith {SMI385}
                                                  Attorney for Debtors
                                                  Post Office Drawer 311167
                                                  Enterprise, Alabama 36331-1167
                                                  (334) 393-4357
                                                  (334) 393-0026 FAX
                                                  bankruptcy@brockandstoutlaw.com

                                   CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I have this date mailed a copy of the foregoing
Response to Creditor’s Motion for Relief from Stay upon the following, by first class U.S. Mail,
postage prepaid, or by electronic noticing in accordance with the local rules of the Bankruptcy Court
this 27th day of October, 2020..

Danielle Greco                                    Sabrina L. McKinney
Bankruptcy Administrator                          Chapter 13 Trustee
ba@almb.uscourts.gov                              Mckinneys@ch13mdal.org

Daniel P. and Eun S. Tubbs
10768 Highway 87
Elba, AL 36323

                                                  /s/ Hugh Smith
                                                  Hugh Smith {SMI385}
                                                  Attorney for Debtors




                                                 2




  Case 20-10887       Doc 32       Filed 10/27/20 Entered 10/27/20 09:39:26           Desc Main
                                     Document     Page 2 of 2
